Citation Nr: 0015863	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99 05 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, 
South Dakota


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
intestinal obstruction due to fibrinous adhesions, paralytic 
ileus, status post operative (intestinal obstruction 
residuals herein), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for severed left rib 
arch cartilage, between 7th and 8th rib cartilages (left rib 
disorder herein), currently evaluated as 10 percent 
disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on unemployability due to service-connected disability 
(TRIU).


REPRESENTATION

Appellant represented by:	Richard La Pointe, Attorney at 
Law


ATTORNEY FOR THE BOARD 

K. Ehrman, Counsel 


INTRODUCTION 

The veteran had active duty from April 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied claims for increased ratings for the veteran's 
two service-connected disabilities.  At that time, the RO 
also denied a claim of TRIU.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims on appeal.  

2.  Residuals of an intestinal obstruction, status post 
operative, due to fibrinous adhesions, paralytic ileus, are 
manifested by: sensory loss, left upper quadrant of abdomen, 
with resulting anterior bulge, left upper superior abdominal 
quadrant due to laxity of rectus muscle, with bulge measuring 
approximately 15 cm. x 13 cm. not representing a true hernia; 
a 5 cm. x 5 cm. soft tissue tumor of the left lower 
costophrenic angle, unchanged by x-ray since 1991; a 39 cm. 
gray-white cicatrix, mildly hypertrophic, non-tender, non-
herniated, extending from right upper quadrant to the 7th and 
8th rib area; without any gastrointestinal complaints or 
findings on VA examination suggestive of any post-service 
recurrent paralytic ileus or intermittent or complete bowel 
obstruction.  

3.  Severed left rib arch cartilage, between 7th and 8th rib 
cartilages, is manifested by complaints of chronic, 
persistent, left anterolateral chest pain in the area of the 
7th and 8th ribs, and underlying costochondral junction 
tenderness upon localized compression, palpation, and 
coughing maneuvers at about the same rib level near 
costochondral junction, with mild palpable soft tissue 
hypertrophy at that site.   

4.  The veteran's service connected disabilities consist of 
residuals of intestinal obstruction due to fibrinous 
adhesions, paralytic ileus, status post operative (intestinal 
obstruction residuals herein), currently evaluated as 30 
percent disabling, and severed left rib arch cartilage, 
between 7th and 8th rib cartilages (left rib disorder herein), 
currently evaluated as 10 percent disabling. 

5.  The veteran reports that he completed grade school and 
three years of high school, he has over 45 years experience 
in working and managing his family farm, which appears also 
to include some livestock trade, and he has reported that he 
is currently "retired," and that his disability first 
affected his full time employment on April 9, 1955, one day 
following his separation from active military service.  

6.  The veteran's service-connected disabilities, and these 
disorders alone, do not preclude all forms of substantially 
gainful employment which are consistent with his educational 
background and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals, post-operative, for obstruction, intestinal, 
due to fibrinous adhesions, paralytic ileus, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.14, 4.113, 4.114, Diagnostic Code 7301 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for severed left rib arch cartilage, between 7th and 8th rib 
cartilages, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.71a, 
Diagnostic Code 5297 (1999).  

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R.  §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds the veteran's claims for increased 
compensation benefits and TRIU are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") has held that, when a veteran claims a service- 
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a claimant submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
The Board is satisfied that all available relevant evidence 
has been obtained and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  
Specifically, the Board notes that the veteran has been 
afforded a thorough and complete VA examination, and all 
pertinent medical evidence identified by the veteran has been 
obtained at the RO, ensuring complete development.  

It is additionally noted that the veteran's October 1998 TRIU 
claim indicates that he is presently in receipt of disability 
compensation from the Department of Health and Human 
Services, Social Security Administration (SSA herein).  The 
Court has held that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(a) includes obtaining copies of any pertinent 
evidence, including medical records upon which any SSA 
determination of disability was based.  Masors v. Derwinski, 
2 Vet.App. 181 (1992).  However, in the instant case on 
appeal, the veteran has specifically denied any treatment 
other than that which he received at the Sioux Falls VA 
Medical Center.  As copies of these records are already 
maintained in his VA claims file, a Board Remand for SSA 
records would serve no useful purpose.  Accordingly, the 
Board is satisfied that all relevant facts have been properly 
developed by the VA, and that no further duty to assist is 
indicated or mandated within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  


I.  Factual Background

Service connection for residuals, post-operative, intestinal 
obstruction due to fibrinous adhesions, paralytic ileus, was 
established by rating decision dated in September 1955, after 
a VA examination of that same month indicated no present 
gastric symptoms or findings.  At that time, the RO noted the 
veteran's in-service medical history, to include a January 
1955 army hospital admission for complaints of occasional 
episodes of abdominal pain since "childhood," with his 
first severe attack occurring in October 1953 while in the 
active service of the military.  The in-service diagnosis was 
gastric diverticulum, a disorder which the RO found 
represented a constitutional and development abnormality, 
precluding service connection.  However, the RO noted that in 
January 1955 the veteran underwent ameliorative surgery to 
excise the gastric diverticulum, and that he suffered post-
operative complications, including, a small bowel 
obstruction.  These residuals were service-connected, and a 
10 percent rating was assigned under Diagnostic Code 7301.  

A 20 percent evaluation was assigned by RO rating decision 
dated in June 1958, at which time service connection was 
expanded to include the veteran's severed left rib arch 
cartilage, between 7th and 8th rib cartilages, under 
Diagnostic Codes 7301 and 5297.  Subsequently, by RO rating 
decision dated in May 1979, the current 30 percent evaluation 
was assigned for service-connected intestinal obstruction 
residuals under Diagnostic Code 7301, and a separate 10 
percent was established for service-connected left rib 
disorder under Diagnostic Code 5297.  These ratings have 
remained in effect, with a combined evaluation of 40 percent, 
since January 1979.  

In October 1998, the veteran submitted claims for increased 
ratings for his two service-connected disorders, and he 
claimed entitlement to a TRIU.  At that time, the veteran 
indicated that his only recent pertinent treatment had been 
at the Sioux Falls VA Medical Center.  He indicated that he 
recently retired as a farmer.  He also identified an 
educational and occupational history of finishing grade 
school, attending three years of high school, and working and 
managing his own farm from 1955 to 1997.  

VA treatment records dated from March 1997 to November 1998 
show treatment for several non-service-connected disorders, 
including "mild" prostatism, with good bladder function.  
These records show no treatment for any gastrointestinal 
disorder.  

On VA examination in November 1998, the veteran denied any 
post-service surgical procedures with regard to his service-
connected disabilities, and he denied any gastrointestinal 
difficulty.  Presently, he complained of chest wall pain over 
the left anterolateral rib margin, which is exacerbated by 
coughing and sneezing, as well as extending the arms above 
the horizontal plane at the shoulder level causing 
exacerbation of the pain and affecting his ability to lift 
more heavy objects.  The veteran was ultimately diagnosed 
with multiple non-service-connected disorders.  These 
disorders, and their symptoms, were not associated with 
service-connected disabilities.  

Significantly, on VA examination, the veteran denied any 
post-service gastrointestinal reflux disease symptoms, acid 
peptic disease symptoms, anorexia, nausea, vomiting, or upper 
abdominal pain, or other symptoms suggestive of any recurrent 
paralytic ileus or intermittent or complete bowel 
obstruction.  The examiner noted that November 1998 and 
February 1995 x-rays documented a 5 x 5 cm. left costophrenic 
angle soft tissue tumor, which had remained unchanged from 
earlier films of 1991.  Also of note was a history of 
obstruction sleep apnea, documented since 1988, and cigarette 
smoking, prior to 1977.  The veteran denied any problems with 
cough, hemoptysis, history of deep venous thrombosis, 
pulmonary thromboembolism, rib fracture, or chest wall 
trauma, or any other surgical procedures in the area of the 
chest or ribs.  He reported that he is able to walk several 
block before becoming fatigued, which is more related to his 
bilateral knee joint disorders.  He stated that he currently 
is retired from his grain farm, where he presently lives with 
his son who maintains the family farm business.  The veteran 
stated that he is still able to drive a truck, operate a farm 
combine-type tractor, and other large farm equipment on 
occasion.  

At the time of VA examination, a flexible sigmoidoscopy was 
performed without complications; no abnormalities of the 
descending colon, sigmoid colon rectum, or present of 
hemoccult, or current gastro-intestinal symptomatology were 
revealed.  

On examination of the skin, in pertinent part, a 39 cm.  
gray-white, mildly hypertrophic, non-tender, and non-
herniated cicatrix was observed extending from the right 
upper quadrant, 2-3cm. lateral from the mid line straight to 
the left and curving around posteriorly in the 7th and 8th rib 
intercostal space, ending in the anterior left auxiliary 
line.  While the scar itself was non-tender, there was some 
underlying costochondral junction tenderness with localized 
compression, palpation and coughing maneuvers at about the 
same rib level near the costochondral junction with mild 
palpable soft tissue hypertrophy at that site.  

Chest examination revealed no significant chest wall 
deformity except from a mild increased AP diameter.  The 
lungs were resonant to percussion and clear to auscultation 
with the exception of diminution in breath sounds left lower 
lung with no significant loss of tactile fremitus and no 
echophony or pleural rub appreciated in the area over the 
left anterior chest wall.  Present chest x-rays from November 
1998 revealed a 5 cm. pleural based left chest tumor or mass, 
which was found to be unchanged from February 1995 and 1991 
chest x-rays.  

The abdomen was obese, with no diastasis recti or umbilical 
hernia.  However, a soft tissue hernia was noted on the left 
upper quadrant abdominal wall, a soft spot with a 15 cm. x 13 
cm.  area of soft tissue protrusion out throughout this soft 
spot, which the examiner believed was secondary to motor loss 
of superior rectus abdominal musculature, but with no 
definite hernia base identified.  

The November 1998 VA examiner's assessment was status post 
transverse upper abdominal laparotomy performed in early 1955 
for surgical correction of gastric diverticular, complicated 
post-operatively by development of paralytic ileus and/or 
bowel obstruction requiring repeat laparotomy through same 
incision and closure with wire sutures.  Other post-operative 
complicates were noted to include: (A) sensory loss, left 
upper quadrant of abdomen, located immediately superior and 
to the left of the midline at 39 cm. cicatrix from 
transection of two, possibly three, intercostal nerve 
branches at that level, resulting in anterior bulge, left 
upper superior abdominal quadrant due to laxity of rectus 
muscle with bulge measuring approximately 15 cm. x 13 cm.  
not represented a true hernia; (B) left lower costophrenic 
angle 5 cm. x 5 cm.  soft tissue tumor believed to be post-
operative in development, having remained unchanged since 
1991, and chronic left anterolateral chest pain persists, 
affecting, to some extent, his ability to work above the 
horizontal plane due to partial separation of the 7th and 8th 
rib cartilaginous attachments.  

In December 1998, the veteran submitted copies of his U.S. 
Federal Income Tax Return for the 1997 tax year, which 
indicates a gross income from the sale of grain and, 
apparently live stock, less than total expenses, and 
resulting in a net farm loss.  


II.  Claims for Increased Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  The regulations require that 
in evaluating a given disability, it be viewed in relation to 
its whole recorded history.  38 C.F.R. §§ 4.1, 4.2.  Where 
entitlement to compensation has already been established, 
however, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

The veteran and his representative contend that an increased 
evaluation is warranted for the veteran's service-connected 
post-operative intestinal obstruction residuals, as well as 
his service-connected left rib disorder, on account that 
these disorders have become "more severe."  The Board must 
note, however, that specific contentions are distinctly not 
of record, and neither the veteran nor his representative has 
identified in what way these service-connected disabilities 
have increased in severity.  Similarly, neither the veteran 
nor his representative have indicated how either of the 
veteran's service-connected disabilities have rendered the 
veteran unemployable.  Given this, the Board has adjudicated 
the claims in light of the evidence of record.  


(A)  Intestinal Obstruction, Post Operative Residuals  

The veteran's service-connected post-operative intestinal 
obstruction residuals are currently rated as 30 percent 
disabling under Diagnostic Code 7301, for adhesion of the 
peritoneum.  Diagnostic Code 7301 provides for a 30 percent 
evaluation for moderately severe residuals, with partial 
obstruction manifested by delayed mobility of barium meal and 
less frequent and less prolonged episodes of pain; a maximum 
50 percent evaluation is assigned for severe peritoneum 
adhesions, with definite partial obstruction shown by X-ray, 
with frequent and prolonged episodes of severe colic 
distension, nausea or vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with 
drainage.  

The applicable regulations state that ratings under 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, are not to be combined with each 
other. A single evaluation should be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. For postoperative ulcer disease, evaluation under 
the provisions of Diagnostic Code 7308 or 7348 are to be 
considered. 38 C.F.R. § 4.114.

Having carefully reviewed the entire evidentiary record, as 
detail above, the Board finds that the record, including X-
rays, does not demonstrate any current partial (or complete) 
bowel obstruction, episodes of severe colic distension, 
nausea or vomiting, nor is there any evidence of peritonitis, 
ruptured appendix, ulcer, or post-operative drainage.  Both 
the VA out-patient treatment and VA examination records show 
no such residuals.  While the veteran is shown to have a left 
upper abdominal quadrant bulge (measuring approximately 15 
cm. x 13 cm.), this was noted not to represent a true hernia, 
and thus does not afford a basis for an evaluation in excess 
of 30 percent.  Similarly, while he also has a 5 cm. x 5 cm. 
soft tissue tumor of the left lower costophrenic angle, this 
has remained unchanged by x-ray since 1991, and is not a 
factor which would warrant an evaluation in excess of 30 
percent under the schedular criteria.  Accordingly, the 
criteria for an evaluation in excess of the current 30 
percent rating under Diagnostic Code 7301 are clearly not 
met, and they are not more closely approximated.  This is 
particularly true given that the veteran has denied any post-
service gastrointestinal difficulty or treatment.  

Additionally, with no evidence of any ulcers, an evaluation 
in excess of 30 percent is not warranted under Diagnostic 
Codes 7305 and 7306.  Furthermore, without evidence of any 
postgastrectomy syndromes, such as nausea, sweating, 
circulatory disturbances after meals, diarrhea, hypoglycemic 
symptoms, or weight loss with malnutrition and anemia, an 
evaluation in excess of 30 percent is not warranted under 
Diagnostic Code 7308 for postgastrectomy syndromes.  
Moreover, with no evidence of any interference with 
absorption and nutrition, manifested by severe impairment of 
health objectively supported by examination findings 
including definite weight loss, the criteria for more than a 
30 percent evaluation are not met under Diagnostic Code 7328, 
for resection of the small intestine.  

Accordingly, the Board finds that an evaluation in excess of 
a 30 percent rating for service-connected post-operative 
residuals is not warranted under all applicable or 
potentially applicable Diagnostic Codes.  

The Board has also considered the possible application of 
other Diagnostic Codes regarding the veteran's post-operative 
scar.  Diagnostic Code 7805 provides that scars are to be 
evaluated on the limitation of function of the body part 
affected.  The provisions of Diagnostic Code 7803 provide 
that a compensable evaluation is warranted for scars that are 
superficial or poorly nourished, with repeated ulceration, 
while the provisions of Diagnostic Code 7804 provide that a 
compensable evaluation is appropriate for scars that are 
superficial, tender, and painful on objective demonstration.  
The November 1998 VA examination report clearly shows that 
the veteran's abdominal scar is not tender.  There was some 
underlying pain in the soft tissue underneath the scar area 
referable to compression or coughing; however, to the extent 
that the veteran has reported complaints of abdominal pain, 
those complaints have been considered in the 30 percent 
evaluation of his disorder which contemplates moderately 
severe residuals.  Accordingly, the Board finds no basis for 
an evaluation in excess of 30 percent, with consideration of 
all applicable Diagnostic Codes.  

Additionally, the Board further notes that as there is no 
objective medical evidence of record to show that the 
appellant's scar is tender or painful, or that he has 
experienced repeated ulceration or any loss of function, a 
separate, compensable evaluation would not be warranted. 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805. 

(B)  Severed Left Rib Arch Cartilage, Between 7th and 8th Ribs

The veteran's service-connected 7th and 8th rib cartilage 
disorder is evaluated, by analogy, to removal of the ribs, 
under Diagnostic Code 5297.  With one rib removed, or with 
resection of two or more ribs without regeneration, a 10 
percent evaluation is assigned.  A 20 percent evaluation is 
warranted for removal of two ribs, and without involvement of 
more than two ribs, a higher evaluation is not warranted.  

The veteran is not shown to have had two ribs removed.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted in the first instance.  On further review of the 
evidence of record, the veteran had some chest pain in the 
left anterolateral area on VA examination in January 1998, 
which was associated with his 7th and 8th rib disorder.  The 
Board finds that this symptoms does not more closely 
approximate the removal of two ribs, without regeneration, so 
as to warrant a 20 percent evaluation under Diagnostic Code 
5297.  While the VA examiner thought that the left rib pain 
limited, to some extent, the veteran's ability to work above 
the horizontal plane, there was no indicated that any such 
limitation of function was greater than that already 
contemplated by the current 10 percent disability rating, 
currently assigned for the left rib disorder.   


(C) Final Considerations and Conclusions 

The Board notes that, to whatever extent the veteran may be 
offering his own medical opinion and diagnosis as to his 
condition, the record does not indicate that he has any 
professional medical expertise. See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (1998), cert. denied, 
119 S. Ct. 404 (1998). See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).    

The Board finds that the evidence of record does not suggest 
such an unusual or exceptional disability picture so as to 
render "impractical" the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321 (1999).  Although 
the veteran has asserted, albeit in the most general of term, 
that his full time employment was first affected in April 
1955, he has not asserted, specifically, that he has been 
rendered unable to work due to service-connected disability.  
Moreover, his service-connected disabilities have not 
resulted in any hospitalization or in marked interference 
with employment.  Id.  It is undisputed that the veteran was 
worked and managed his farm for over 40 years, thus 
precluding any finding of some adverse affect on employment.  
In finding so, it bears emphasis that the schedular ratings-
the veteran is presently rated as 40 percent disabling on a 
combined basis--are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  In the present case, no 
weekly or monthly ongoing treatment, or frequent periods of 
hospitalization are not shown-indeed no over-night 
hospitalization is shown what-so-ever.  Under these 
circumstances, the Board finds that there is no evidence of 
marked interference with employment.  Thus, a basis for an 
extra-schedular evaluation has not been presented.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  This is true 
even though the matter was not adjudicated at the RO.  See 
Bagwell v. Brown,  Bagwell v. Brown, No. 95-238 (U.S. Vet. 
App. July 3, 1996)

The Board has also considered the doctrine of giving the 
benefit of the doubt to the veteran under 38 U.S.C.A. § 
5107(b) and 38 C.F.R. §§ 3.102, 4.3, but does not find the 
evidence is of such approximate balance as to warrant its 
application. The preponderance of the evidence is clearly 
against the veteran's claims for increased evaluations for 
both his service-connected disabilities.  



III.  Total Rating For Individual Unemployability

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
(emphasis added).  

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
(Emphasis added).  However, marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis 
added).  Consideration may not be given to the impairment 
caused by non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  

While neither the United States Code nor the Code of Federal 
Regulations offers a definition of "substantially gainful 
employment," VA Adjudication Procedure Manual, M21-1, Part 
VI, para. 7.09(a)(7) defines that term as "that which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  

The Board notes that the veteran's two service-connected 
disabilities are rated as 30 percent disabling and 10 percent 
disabling, respectively, and these are rating as 40 percent 
disabling on a combined basis.  The Board finds that these 
disabilities are properly rated by the RO as discussed above.  
Such disabilities are, under regulation, insufficient to 
render the average person unemployable, neither is evaluated 
as 40 percent disabling, with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Accordingly, a TRIU under the provisions of 38 C.F.R. 
§ 4.16 is not warranted, given the findings that the current 
evaluations are appropriate. 

The evidence shows that the veteran has been self-employed on 
his farm essentially since service until recently.  He 
reported on the VA examination in November 1998 that he was 
still living on the farm and that his son had partially taken 
over the operation.  The veteran reported that he still drove 
a truck, a combine and occasionally a planter to help his 
son.  

The Board recognizes that the veteran's ability to work may 
be limited in part due to his service-connected disabilities.  
However, other non-service-connected disorders assessed on VA 
examination were: status post bilateral shoulder rotator cuff 
repair, with limitation of motion of the shoulders; 
hypercholesterolemia; obstructive sleep apnea; benign 
prostatic hypertrophy, mild, with post void dribbling and 
normal PTA testing; degenerative osteoarthritis, bilateral 
knees, status post right total knee replacement; peripheral 
nerve damage, right lateral knee recurrent saphenous nerve 
due to above right knee replacement; nicotine dependence, 
chronic, abstinence since June 1977; pes planus, Grade II, 
asymptomatic, bilaterally; tinea unguium, toenails of feet, 
bilaterally, mild; and, exogenous obesity, moderate.  These 
disabilities may not be considered when assessing the 
veteran's claim for TRIU.  The evidence does not show that 
the veteran could not obtain any employment due to his 
service-connected disabilities.  The service-connected 
disabilities have not been shown by the evidence to prevent 
the veteran from gainful employment in and of themselves.  
Further, there is no statement, based on employment and 
medical history that indicates that the veteran is 
unemployable due solely to his service-connected 
disabilities.

In view of the foregoing, the Board finds that the record 
presents no basis for allowance of the TRIU claim.  While the 
Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b), the 
preponderance of the evidence is against the veteran's claim 
and that doctrine is inapplicable.


ORDER

The claim for an evaluation in excess of 30 percent for 
residuals, post-operative, for obstruction, intestinal, due 
to fibrinous adhesions, paralytic ileus, is denied.  

The claim for an evaluation in excess of 10 percent for 
severed left rib arch cartilage, between 7th and 8th rib 
cartilages, is denied.  

A total rating based on individual unemployability due to 
service-connected disability is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 

